10.1(b)

 

FIRST AMENDMENT

TO SECOND AMENDED AND RESTATED AGREEMENT OF

LIMITED PARTNERSHIP

OF

INNKEEPERS USA LIMITED PARTNERSHIP

 

THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP OF INNKEEPERS USA LIMITED PARTNERSHIP (this “Amendment”), dated as
of July 1, 1997, recites and provides as follows:

 

RECITALS:

 

A. Innkeepers USA Limited Partnership (the “Partnership”) was formed as a
limited partnership under the laws of the Commonwealth of Virginia by a
Certificate of Limited Partnership filed with the Secretary of State of the
Commonwealth of Virginia on May 23,1994, as amended by an Amended Certificate of
Limited Partnership filed on July 8, 1994. The Partnership originally was
governed by an Agreement of Limited Partnership dated May 23, 1994 (the
“Original Agreement”) among Innkeepers USA Trust, a Maryland real estate
investment trust (the “Company”), as general partner, and Jeffrey H. Fisher and
Frederic Shaw, as limited partners.

 

B. The Original Agreement was amended and restated on September 30, 1994 (the
“First Amended Agreement”) to admit Additional Limited Partners (as defined in
the First Amended Agreement) to the Partnership. The First Amended Agreement was
amended on March 22,1995 (the “First Amendment to the First Amended Agreement”)
to (i) admit Innkeepers Financial Corporation, a Virginia corporation (in its
capacity as the general partner of the Partnership, the “General Partner”), as
the general partner and a limited partner of the Partnership, (ii) provide for
the withdrawal of the Company as the general partner and a limited partner of
the Partnership, and (iii) amend and add provisions required to facilitate a
financing secured by Partnership assets.

 

C. The First Amended Agreement was further amended and restated on November 1,
1996 (the “Seconded Amended and Restated Agreement”). The General Partner, for
itself and on behalf of the limited partners of the Partnership, desires to
further amend the Second Amended Agreement to remove the requirement for lender
consent on actions by the Partnership.

 



--------------------------------------------------------------------------------

AGREEMENT:

 

NOW, THEREFORE, in consideration of the foregoing, of mutual covenants between
the parties hereto, and of other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree to
amend the Second Amended and Restated Agreement (as amended, the “Partnership
Agreement”), as follows:

 

1. Amendment

 

(a) The following sections of the Partnership Agreement are hereby deleted in
their entirety:

 

(i) Section 3.02(a)

 

(ii) Section 4.03

 

(iii) Section 6.02

 

(b) Section 2.04(b) of the Partnership Agreement is hereby deleted in its
entirety and the following is substituted in lieu thereof:

 

“Upon dissolution of the Partnership, the Partnership shall not liquidate the
Properties (i) until all debt that is secured by the Properties has been (or
will with the proceeds of the liquidation be) paid in full or otherwise
completely discharged, or (ii) except as permitted by the holder(s) of the debt
secured by a Property being liquidated.”

 

(c) Section 7.03(b) of the Partnership Agreement is hereby deleted in its
entirety and the following is substituted in lieu thereof:

 

“Following the occurrence of an Event of Bankruptcy as to a General Partner or
the withdrawal or dissolution of a General Partner (except that, if a General
Partner is on the date of such occurrence a partnership, the withdrawal, death,
dissolution, Event of Bankruptcy as to, or removal of a partner in, such
partnership shall be deemed not to be a dissolution of such General Partner if
the business of such General Partner is continued by the remaining partner or
partners), the Limited Partners, within 30 days after such occurrence, may elect
to reconstitute the Partnership and continue the business of the Partnership for
the balance of the term specified in Section 2.04 hereof by selecting, subject
to Section 7.02 hereof and any other provisions of this Agreement, a substitute
General Partner by unanimous consent of the Limited Partners. If the Limited
Partners elect to reconstitute the Partnership and admit a substitute General
Partner, the relationship with the Partners and of any Person who has acquired
an interest of a Partner in the Partnership shall be governed by this
Agreement.”

 



--------------------------------------------------------------------------------

2. Ratification. Except as specifically modified hereby, the terms and
provisions of the Partnership Agreement are hereby ratified and confirmed and
remain in full force and effect.

 

3. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be an original, but such counterparts together shall
constitute one and the same Amendment. Any signature page to any such
counterpart may be detached from such counterpart without impairing the legal
effect of the signatures thereon and thereafter attached to another counterpart
identical thereto, except having attached to it such additional signature pages.

 

IN WITNESS WHEREOF, the General Partner, pursuant to Article XI of the
Partnership Agreement, has caused its duly authorized representative to execute
this First Amendment to Second Amended and Restated Agreement of Limited
Partnership.

 

INNKEEPERS FINANCIAL CORPORATION,
a Virginia corporation, sole general partner of Innkeepers USA Limited
Partnership, a Virginia limited partnership By:  

/s/ Jeffery H. Fisher

   

--------------------------------------------------------------------------------

   

Jeffery H. Fisher, President

 